800 F.2d 260Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.James Lenard SMALL, Plaintiff-Appellant,v.James G. MARTIN;  Aaron Johnson;  John G. Patseavouras;H.A.  Rosefield;  J.C.  Harris;  J.J.  Clark,Defendants-Appellees.
No. 86-7616.
United States Court of Appeals, Fourth Circuit.
Submitted July 28, 1986.Decided Sept. 8, 1986.

James Lenard Small, appellant pro se.
Jacob Leonard Safron, Office of the Attorney General, for appellees.
E.D.N.C.
AFFIRMED.
Before HALL and WILKINS, Circuit Judges, and BUTZNER, Senior Circuit Judge.
PER CURIAM:


1
A review of tile record and the district court's opinion discloses that this appeal from its order denying relief under 42 U.S.C. Sec. 1983 is without merit.  Because the dispositive issues recently have been decided authoritatively, we dispense with oral argument and affirm the judgment below on the reasoning of the district court.  Small v. Martin C/A No. 85-1233-CRT (E.D.N.C., May 30, 1986).*


2
AFFIRMED.



*
 Small's motion for appointment of counsel is denied as Small has failed to show any exceptional circumstances.  We also find no error in the district court's refusal to grant Small's Fed.  R. Civ.  P. 59 motion to vacate